FILED
                            NOT FOR PUBLICATION
                                                                               JUL 13 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ADOLFO ALEGUNDO CORTES-                          No.   20-70081
AMBROSIO,
                                                 Agency No. A205-065-127
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 17, 2022**
                              San Francisco, California

Before: BYBEE, CALLAHAN, and COLLINS, Circuit Judges.

      Adolfo Cortes-Ambrosio, a native and citizen of Mexico, petitions this court

for review of the Board of Immigration Appeals’ (BIA) denial of his motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen his removal proceedings. We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition.

      We review denials of motions to reopen for an abuse of discretion.

Hernandez-Ortiz v. Garland, 32 F.4th 794, 800 (9th Cir. 2022). The BIA can deny

a motion to reopen on “at least” three independent grounds: (1) “failure to establish

a prima facie case for the relief sought”; (2) “failure to introduce previously

unavailable, material evidence”; and (3) failure to show that the movant would be

entitled to the discretionary grant of relief sought. Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010) (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).

      The BIA did not abuse its discretion in denying Cortes-Ambrosio’s motion

to reopen because his new evidence failed to establish prima facie eligibility for the

relief sought. With respect to his asylum and withholding claims, Cortes-

Ambrosio’s evidence does not establish a nexus between his alleged future

persecution and his social group—his “family kinship/ties and . . . his family’s

landownership.” He describes two instances—one in 2000 and one in 2018—in

which his brothers were threatened by organized criminals, but the record does not

show that their family ties were “a reason” that they were threatened. See

Santos-Ponce v. Wilkinson, 987 F.3d 886, 890–91 (9th Cir. 2021). Further, while

Cortes-Ambrosio’s updated country conditions evidence points to an increase in


                                           2
violence and cartel activity, it describes a generalized risk of harm rather than a

risk specific to people with certain family ties or familial land ownership. See

Zetino v. Holder, 622 F.3d 1007, 1015–16 (9th Cir. 2010) (“An alien’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”). With respect to his claim under

the Convention Against Torture, Cortes-Ambrosio failed to show prima facie

eligibility for relief because such generalized evidence is insufficient to show

“more likely than not” that he would be tortured with the consent or acquiescence

of the Mexican government. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152

(9th Cir. 2010).1

      PETITION DENIED.




      1
        Cortes-Ambrosio also argues that the BIA failed to adequately consider the
evidence in support of his motion to reopen. However, this argument is
conclusory, and he fails to point to any indication that the BIA did not consider all
of the evidence before it. See Cole v. Holder, 659 F.3d 762, 771–72 (9th Cir.
2011).
                                           3